DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 and independent claims 10 and 16 recites the broad recitation “n and m are each independently an integer form 0 to 10, and claim 2 and independent claims 10 and 16 also recite the limitation, ‘a sum of n and m is an integer between 2 and 10’, which can be interpreted as a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawai (US 2015/0140492). 
Sawai is directed to a conductive polymer composition coated article having an antistatic film formed thereon and a patterning process using the composition. Sawai discloses the conductive polymer composition contains a π-conjugated conductive polymer, a polyanion and a gemini surfactant. (Abstract). Sawai explains the conductive polymer composition is suitably used for prevention of electrification of a resist in lithography using ultraviolet light, electron beam, or the like, an article having an antistatic film formed by using the same, and a patterning process using the composition. (Para, 0002). Sawai discloses when the conductive polymer composition of the present invention contains a gemini surfactant represented by the general formula (1), the wetting properties to a surface of a body to be processed are good, and a uniform film can be obtained. (Para, 0021). 

Sawai discloses the present invention further provides a coated article comprising an antistatic film formed by using the conductive polymer composition on a body to be processed. Sawai explains in this case, as the body to be processed, a substrate having a chemically amplified resist film may be used. (Para, 0029). Sawai discloses the conductive polymer composition of the present invention does not adversely affect a resist, the substrate having a chemically amplified resist film, which is unlikely to be applied conventionally, can be selected as the body to be processed which an antistatic film is formed thereon from the composition of the present invention. (Para, 0030). Sawai discloses a patterning process comprising steps of forming an antistatic film on a chemically amplified resist film of a substrate having the chemically amplified resist film by using the conductive polymer composition, irradiating in a pattern with electron beam, and developing with an alkaline developer to obtain a resist pattern is performed and a resist pattern having high sensitivity, high resolution, and good pattern profile can be obtained. (Para, 0031-0032). Sawai also discloses an exemplary processes using this conductive polymer composition. (Para, 0012). These disclosures teach and/or suggest the limitation of claim 1 where a method of fabricating a semiconductor device comprises providing a substrate comprising a resist layer on the substrate; coating a compound on the resist layer to form a charge dissipation layer, which is referred to as an antistatic layer in Sawai and the limitation of claims 4-5.  
Sawai discloses the composition of the conductive polymer composition in greater detail starting with the π-conjugated conductive polymer, which is an organic polymer whose main chain consists of a π-conjugated chain can be used.  (Para, 0040). Sawai discloses examples thereof include polypyrroles, polythiophenes, polyacetylenes, polyphenylenes, polyphenylenevinylenes, polyanilines, polyacenes, polythiophenevinylenes, and copolymers thereof. (Para, 0040). Sawai explains that in terms of easy polymerization and stability in air, polypyrroles, polythiophenes, and polyanilines are preferred. (Para, 0041). These disclosures teach and/or suggest the limitation of claim 7. Sawai explains even if the π-conjugated conductive polymer is not substituted, sufficient conductivity can be achieved and to enhance conductivity, a functional group such as an alkyl group, a carboxy group, a sulfo group, an alkoxy group, a hydroxy group, and a cyano group may be introduced in the π-conjugated conductive polymer.(Para, 0042). These disclosures teach and/or suggest the limitation of claim 1 wherein the charge dissipation layer, referred to as an antistatic layer in Sawai, comprises a conductive polymer and the limitation of claim 6. 
Sawai further discloses the composition comprises a polyanion which is a polymer having a plurality of anionic groups in one molecule, and can be obtained by a method of polymerizing a monomer having an anionic group or copolymerizing a monomer having an anionic group with a monomer having no anionic group. (Para, 0045). Sawai explains the  monomers can be used singly or in combination of two or more kinds and the polyanion can also be obtained by obtaining a polymer having no anionic group, and sulfonating the polymer with a sulfonating agent such as sulfuric acid, fuming sulfuric acid, and sulfamic acid. (Para, 0045). Sawai discloses when a polymer having an anionic group is obtained, followed by sulfonation, a polyanion having an anionic group in a higher content can be obtained. (Para, 0045). Sawai also discloses examples of a monomer constituting the polyanion used in the present invention include monomers containing strong acidic groups such as --O--SO3-X+, --SO3-X+, --COO-X+, --O--PO4-X+, and --PO4-X+ wherein, X+ represents a hydrogen ion, or an alkali metal ion. (Para, 0046). Sawai discloses it is preferable that the anionic groups be disposed in a main chain of the polyanion adjacently or at certain intervals. (Para, 0046). These disclosures 
Sawai also discloses a surfactant other than the gemini surfactant may be added to enhance the wetting properties to the body to be processed such as a substrate. (Para, 0089). Sawai discloses examples of such a surfactant include various surfactants such as a nonionic surfactant, a cationic surfactant, and an anionic surfactant including nonionic surfactants such as polyoxyethylene alkyl ether, polyoxyethylene alkyl phenyl ether, a polyoxyethylene carboxylic acid ester, a sorbitan ester, and a polyoxyethylene sorbitan ester, cationic surfactants such as alkyl trimethyl ammonium chloride and alkyl benzyl ammonium chloride, anionic surfactants such as an alkyl or alkylallyl sulfate salt, an alkyl or alkylallyl sulfonate salt, and a dialkyl sulfosuccinate salt, and amino acid-type, betaine-type, and the like amphoteric surfactants. (Para, 0089). Sawai also discloses it is preferable the conductive polymer composition of the present invention be a composition obtained by mixing poly (3,4-ethylenedioxythiophene) doped with polystyrene sulfonic acid and lysine dilauroyl glutamate, and adjusting the pH of the mixture with ammonia. (Para, 0091). These disclosures teach and/or suggest the limitation of claim 9. 
Therefore, the limitations of claim 1 and 4-9 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures of Sawai and the teachings one of ordinary skill in the art would have understood from the disclosures of Sawai as discussed above.  
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the disclosures of Sawai as discussed above fail to teach and/or suggest the limitation of claim 3 wherein the metal complex comprises at least one of Mo, Sn or Ti. The prior art fails to provide other relevant disclosures which are properly combinable with Sawai to teach and/or suggest the limitation of claim 3. Therefore, claim 3 includes allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899